Case 5:20-mj-01337-HJB Document 2 Filed 10/29/20 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,

say 20-5: 1371

CAMERON EMERSON CASEY RANKIN

<
6Gn 009 600 tO0 6Oo ton ton cod

GOVERNMENT’S MOTION FOR DETENTION HEARING, FOR DETENTION,
AND FOR CONTINUANCE

TO THE UNITED STATES MAGISTRATE JUDGE:

The Government, by and through the United States Attorney for the Western District of Texas
and the undersigned Assistant United States Attorney, and pursuant to 18 U.S.C. § 3141, ef. seg, moves
for pretrial detention of Defendant; for a detention hearing regarding the above-named Defendant; and
for a continuance of said hearing. In support of these motions, the Government shows as follows:

I. | MOTION FOR DETENTION HEARING

The Government requests that a hearing be set regarding detention pursuant to 18 U.S.C. §
3142(f), as this matter involves one of more of the following:
an offense with a maximum sentence of life imprisonment or death

a qualifying controlled substance offense with a maximum sentence of 10 years or more

a felony offense that involves the possession or use of a firearm (including but not limited to
felon in possession of a firearm), destructive device, or any other dangerous weapon

KOO

a felony offense that is a crime of violence as defined under 18 U.S.C. § 3156(a)(4) to include
a felony offense under 18 U.S.C. chapter 77, 109a, 110 or 117

a felony offense that involves a minor victim
an offense that involves failure to register as a sex offender under 18 U.S.C. § 2250
a serious risk that the Defendant will flee

a serious risk that the Defendant will obstruct or attempt to obstruct justice

KXRKOO oO
Case 5:20-mj-01337-HJB Document 2 Filed 10/29/20 Page 2 of 4

I. MOTION FOR DETENTION
Grounds for detention. The Government further requests that Defendant be detained pending
trial in this case pursuant to 18 U.S.C. §§ 3141(a) and 3142(e), because no condition or combination

of conditions will reasonably assure:

Defendant's appearance as required

the safety of any other person or the community

Ii. MOTION FOR CONTINUANCE
Three-day continuance. Pursuant to 18 U.S.C. § 3142(f), the Government moves for a three-

day continuance of the detention hearing in the matter.

IV. NOTICE OF REBUTTABLE PRESUMPTION IN FAVOR OF DETENTION
Presumption of detention. In addition, the Government gives notice that 18 U.S.C. §

3142(e)(3) establishes a rebuttable presumption that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the community, because

there is probable cause to believe that Defendant committed:

a qualifying controlled substance offense with a maximum sentence of 10 years or more

an offense under 18 U.S.C. § 924(c)

an offense under 18 U.S.C. chapter 77 for which a maximum term of imprisonment of 20
years or more is prescribed

Oo OOd

a qualifying offense involving a minor victim

 
Case 5:20-mj-01337-HJB Document 2 Filed 10/29/20 Page 3 of 4

V.. NOTICE OF APPLICABILITY OF TEMPORARY DETENTION OF UP TO 10 DAYS
Temporary detention. The Government gives notice, pursuant to 18 U.S.C. § 3142(d), that
Defendant is subject to temporary detention of up to ten days, as Defendant may flee or pose a danger

to any other person or the community, and Defendant was:
CJ at the time the offense was committed, on release pending trial for a felony offense

C] at the time the offense was committed, on release pending imposition or execution of
sentence, appeal of sentence or conviction, or completion of sentence for an offense

CJ at the time the offense was committed, on probation or parole for an offense

CJ and is not, a United States citizen or not admitted lawfully for permanent residence

Respectfully submitted,

GREGG N. SOFER
United States Attorney

WILLIAM Digs ned by WLAN
HARRIS /s/ "Bate no20028 142683

WILLIAM R. HARRIS
Assistant United States Attorney
Bar No. Ohio 0017818

601 NW Loop 410, Suite 600
San Antonio, Texas 78216-5512
Phone: (210) 384-7025

BY:

 
Case 5:20-mj-01337-HJB Document 2 Filed 10/29/20 Page 4 of 4

UNITED STATES MAGISTRATE COURT

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
S A . “or rY\)- 1237]

V.

CAMERON EMERSON CASEY RANKIN,

Defendant.

ORDER

On this date the Court considered the Government’s Motion to Detain Defendant, and the
Court having reviewed said motion enters the following Orders:

IT IS HEREBY ORDERED that the Defendant be temporarily detained pending a
hearing on the Government’s Motion and until further Order of the Court, pursuant to 18 USC
3142(f).

IT IS FURTHER ORDERED that Defendant’s bond hearing is set for

at a.m. / p.m.

SIGNED AND ENTERED on:

 

HENRY J. BEMPORAD
UNITED STATES MAGISTRATE JUDGE

 
